1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 30,139

10 MANUEL TORRES,

11          Defendant-Appellee.


12 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
13 Sam B. Sanchez, District Judge

14 Gary K. King Attorney General
15 Farhan Khan, Assistant Attorney General
16 Santa Fe, NM

17 for Appellant

18 Hugh W. Dangler, Chief Public Defender
19 J.K. Theodosia Johnson, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellee

22                                 MEMORANDUM OPINION

23 WECHSLER, Judge.
 1        The State appeals the district court’s order excluding Defendant’s breath

 2 alcohol test. The sole issue in this appeal is whether the district court erred in ruling

 3 that collateral estoppel precluded the State from introducing the results of Defendant’s

 4 breath alcohol test based on a hearing officer’s determination that the results were

 5 inadmissible during a license revocation hearing. We reverse the order of the district

 6 court excluding the results of the breath alcohol test and remand to the district court

 7 for further proceedings.

 8 BACKGROUND

 9        Defendant Manuel Torres was charged on September 22, 2008 in the Taos

10 County magistrate court with (1) aggravated driving under the influence of

11 intoxicating liquor in violation of NMSA 1978, Section 66-8-102(A), (D)(1) (2008)

12 (amended 2010), and (2) criminal damage to property, in violation of NMSA 1978,

13 Section 30-15-1 (1963). Pursuant to the Implied Consent Act, NMSA 1978, Sections

14 66-8-105 to -112 (1978, as amended through 2007), Defendant was served with a

15 notice of license revocation. The Motor Vehicle Division (MVD) held a telephonic

16 license revocation hearing, pursuant to Section 66-8-112. At the license revocation

17 hearing, Defendant challenged the admissibility of a breath alcohol test based on the

18 assertion that the arresting officer failed to verify that his mouth was free of foreign

19 substances for twenty minutes before administering the test. The hearing officer


                                               2
 1 rescinded the revocation of Defendant’s license, finding that the officer failed to

 2 present evidence that he looked into Defendant’s mouth or asked questions to verify

 3 that Defendant’s mouth was free of foreign substances, thereby violating the Scientific

 4 Laboratory Division (SLD) regulations that require verification as a necessary

 5 foundational requirement for administering a breath alcohol test.

 6        The magistrate court subsequently convicted Defendant, and he appealed his

 7 conviction to the district court. While his appeal was pending in district court,

 8 Defendant mistakenly filed a motion-in-limine in magistrate court, arguing that

 9 collateral estoppel precluded the State from introducing the results of the breath

10 alcohol test because the MVD hearing officer determined that it was inadmissible

11 during the license revocation hearing. After amending the motion and refiling it in the

12 district court, the district court orally granted the motion-in-limine after a hearing and

13 subsequently entered an order stating “the State is precluded from re-litigating the

14 admissibility of the breath alcohol tests, and therefore, orders: [t]hat the [b]reath

15 [a]lcohol [t]est may not be admitted at trial.” Pursuant to NMSA 1978, Section 39-3-

16 3(B)(2) (1972), the State filed a timely appeal of the order excluding the breath

17 alcohol test results.

18 STANDARD OF REVIEW

19        We review the district court’s application of collateral estoppel under an abuse


                                               3
 1 of discretion standard. Shovelin v. Cent. N.M. Elec. Co-op., Inc., 115 N.M. 293, 297,

 2 850 P.2d 996, 1000 (1993). “An abuse of discretion occurs when a ruling is clearly

 3 contrary to the logical conclusions demanded by the facts and circumstances of the

 4 case.” Sims v. Sims, 1996-NMSC-078, ¶ 65, 122 N.M. 618, 930 P.2d 153.

 5 APPLICATION OF COLLATERAL ESTOPPEL

 6        Collateral estoppel prevents the “relitigation of ultimate facts or issues actually

 7 and necessarily decided in a prior suit.” Silva v. State, 106 N.M. 472, 474, 745 P.2d

 8 380, 382 (1987), limited on other grounds by Archibeque v. Moya, 116 N.M. 616, 618,

 9 866 P.2d 344, 346 (1993). Under the proper circumstances, collateral estoppel may

10 be permitted in a criminal proceeding as to issues necessarily determined in a civil

11 proceeding. State v. Bishop, 113 N.M. 732, 734, 832 P.2d 793, 795 (Ct. App. 1992).

12 Four elements must be met to establish a prima facie application of collateral estoppel:

13 (1) the party against whom collateral estoppel is asserted must be the same party or

14 in privity to the party in the original action, (2) the subject matter or the cause of

15 action in the two proceedings must be different, (3) the ultimate issues must have

16 been actually litigated, and (4) the issue must have necessarily been determined. Id.

17 Even when a prima facie application of collateral estoppel is made, the district court

18 may determine that the application of the doctrine would be fundamentally unfair to

19 the party against whom it is asserted if the prior proceeding did not provide a full and


                                               4
 1 fair opportunity to litigate the issue. Id.; see also Deflon v. Sawyers, 2006-NMSC-

 2 025, ¶ 14, 139 N.M. 637, 137 P.3d 577 (“The main concern is that a party against

 3 whom collateral estoppel is sought must have had a full and fair opportunity to litigate

 4 the issue in the prior action.”). The party opposing the application of collateral

 5 estoppel has the burden to show that the prior proceeding did not provide a full and

 6 fair opportunity to litigate once a prima facie showing is made. Padilla v. Intel Corp.,

 7 1998-NMCA-125, ¶ 9, 125 N.M. 698, 964 P.2d 862.

 8        The district court concluded that the Motor Vehicle Division and the Taos

 9 district attorney’s office were identical parties for purposes of collateral estoppel

10 because “‘the State of New Mexico is the State of New Mexico, it doesn’t matter what

11 department is pursuing an action, it is the State of New Mexico.’” However, our

12 previous case law does not support the conclusion that different agencies of the state

13 are necessarily identical parties for purposes of collateral estoppel. See Albuquerque

14 Police Dep’t v. Martinez, 120 N.M. 408, 415, 902 P.2d 563, 570 (Ct. App. 1995)

15 (holding that the Albuquerque police department and district attorney’s office are

16 identical parties “in the circumstances presented by this case” only after concluding

17 that both “have like interests in imposing punitive sanctions for violation of the

18 [s]tate’s criminal laws”). While we have stated that the “general rule is that litigation

19 by one agency is binding on other agencies of the same government” there are


                                               5
 1 “exceptions . . . if there are important differences in the authority of the respective

 2 agencies.” Id. at 414, 902 P.2d at 569 (internal quotation marks and citation omitted).

 3 We must therefore determine whether the State agency that was a party in the license

 4 revocation hearing, the Motor Vehicle Division, and the Taos district attorney’s office

 5 had sufficiently similar interests and purposes in the respective proceedings.

 6        As our Supreme Court stated in Maso v. State Taxation & Revenue Department,

 7 2004-NMSC-028, ¶ 12, 136 N.M. 161, 96 P.3d 286, a “license- revocation proceeding

 8 is distinct from a criminal trial for driving under the influence.” The purpose of

 9 license revocation proceedings is to protect the public by the prompt removal of

10 drivers who drive under the influence. Id. They are conducted by a hearing officer

11 from the Motor Vehicle Division, an agency only vested with power to administer and

12 enforce the Motor Vehicle Code. See NMSA 1978, § 66-2-3(A) (2007). In contrast,

13 the “central purpose of a criminal trial is to decide the factual question of the

14 defendant’s guilt or innocence.” State v. Alvarez-Lopez, 2004-NMSC-030, ¶ 57, 136

15 N.M. 309, 98 P.3d 699 (Serna, J., concurring in part, dissenting in part) (internal

16 quotation marks and citation omitted). The district attorney is elected by voters to

17 make prosecutorial decisions in the best interests of the people of the state. State v.

18 Brule, 1999-NMSC-026, ¶ 14, 127 N.M. 368, 981 P.2d 782. Given the differing

19 purposes of the revocation proceedings and criminal trials, and the intended summary


                                              6
 1 nature of the license revocation hearings, we do not believe that the parties in

 2 Defendant’s license revocation hearing and criminal trial were identical parties or in

 3 privity for the purposes of collateral estoppel. Indeed, this Court has already stated

 4 that “[t]he [S]tate simply was not represented during this [license revocation] hearing”

 5 in addressing a contention that collateral estoppel applies to a determination on the

 6 admissibility of breath alcohol tests made in a license revocation hearing in a

 7 subsequent criminal prosecution. Bishop, 113 N.M. at 734, 832 P.2d at 795. The

 8 district court therefore abused its discretion in finding that Defendant made a prima

 9 facie showing of collateral estoppel.

10        Even assuming Defendant made a prima facie showing of collateral estoppel,

11 this Court has previously determined that applying collateral estoppel to a

12 determination in a license revocation hearing that SLD regulations were violated, and

13 therefore a breath alcohol test is inadmissible, in a subsequent criminal prosecution

14 is fundamentally unfair to the State. Bishop, 113 N.M. at 734-35, 832 P.2d 795-96.

15 In Bishop, this Court determined that the summary nature of the typical license

16 revocation hearing may prevent the state from having a full and fair opportunity to

17 litigate issues during the hearing. Id. at 735, 832 P.2d at 796. Additionally, we noted

18 that “because the more serious issues of criminal guilt or innocence are not at stake

19 in an administrative hearing, the state may lack the incentive to fully litigate issues.”


                                               7
 1 Id. We expressed concern in Bishop that applying collateral estoppel in such

 2 situations would unnecessarily force the state to be represented in license revocation

 3 hearings and would lead to revocation hearings becoming “full-blown trials at which

 4 every possible issue regarding the defendant’s actions would have to be fully

 5 litigated.” Id. These concerns regarding the full and fair opportunity of the state to

 6 litigate the admissibility of the breath alcohol tests expressed in Bishop are identical

 7 to this case. The record indicates that Defendant’s license revocation hearing was

 8 held telephonically, and, although the arresting officer testified, no one from the Taos

 9 district attorney’s office was present. Additionally, a license revocation hearing is a

10 “summary administrative proceeding designed to handle license revocation matters

11 quickly.” Maso, 2004-NMSC-028, ¶ 12 (internal quotation marks and citation

12 omitted). We therefore conclude that the district court abused its discretion by

13 applying collateral estoppel in light of our decision in Bishop.

14        Moreover, this Court in Bishop stated that “we believe there are good policy

15 reasons for not applying collateral estoppel” in this context. 113 N.M. at 735, 832

16 P.2d at 796. First, we expressed concern that applying collateral estoppel would slow

17 down what is meant to be a summary administrative hearing because the state “may

18 feel compelled to intervene in every administrative action to effectively protect its

19 interests in some future criminal proceeding.” Id. Second, we recognized “that the


                                              8
 1 integrity of our judicial system requires adjudications of criminal guilt or innocence

 2 to be made in a judicial setting, not in an administrative hearing.” Id. These policy

 3 reasons support our conclusion that the district court abused its discretion in finding

 4 that collateral estoppel applied to findings in the license revocation hearing and that

 5 the breath alcohol test was inadmissible precluded use in the subsequent criminal

 6 prosecution of Defendant.

 7 CONCLUSION

 8        Because we hold that the district court abused its discretion in applying

 9 collateral estoppel as to the admissibility of the breath alcohol test, we reverse and

10 remand to the district court for further proceedings.

11        IT IS SO ORDERED.



12                                                _______________________________
13                                                JAMES J. WECHSLER, Judge

14 WE CONCUR:



15 __________________________________
16 CELIA FOY CASTILLO, Chief Judge



17 __________________________________
18 LINDA M. VANZI, Judge

                                              9